OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on May 5, 1976.
On March 31, 1989, the respondent was convicted upon his plea of guilty in the United States District Court for the *324Eastern District of New York of making false statements to the Internal Revenue Service in violation of 18 USC § 1001. The respondent was sentenced to three years’ probation, fined $5,000, and a special assessment of $50 was imposed.
We find that 18 USC § 1001 is essentially similar to the crime of offering a false instrument for filing in the first degree, a class E felony, as defined in Penal Law § 175.35 (see, Matter of Beitler, 82 AD2d 276; Matter of Cahn, 87 AD2d 1014).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mollen, P. J., Mangano, Thompson, Bracken and Harwood, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent John William Vasko is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent John William Vasko is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.